Citation Nr: 1410403	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied entitlement to service connection for the back disability.  

The Veteran provided testimony during a hearing before the undersigned at the RO in May 2012.  

In January 2013, the Board remanded the Veteran's claims for service connection for a back disability, the bilateral ankle disability, the right knee disability, and an initial rating in excess of 10 percent for bilateral pes planus, for additional evidentiary development.  In the March 2013 rating action, the Appeals Management Center (AMC) granted service connection and assigned separate 10 percent disability ratings for the right and left ankle sprain, effective February 14, 2008.  The AMC also granted service connection and assigned a 10 percent disability rating for the right knee disability, effective as of February 14, 2008.  Additionally, the AMC increased the disability rating for the service-connected bilateral pes planus with plantar fasciitis to 30 percent disabling, effective February 22, 2013.  As the benefits sought on appeal with respect to the claims for service connection for disability of the ankles and for disability of the right knee have been granted, those issues are no longer in appellate status.  

The claim was thereafter returned to the Board, and in the November 2013 decision, the Board denied a disability rating in excess of 30 percent for the service-connected bilateral pes planus with plantar fasciitis.  The Board also remanded the claim for service connection for a back disability, and instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding VA and non-VA medical records pertaining to treatment for his back, to include any treatment records generated by the Veteran's chiropractor, Dr. Bell.  The AOJ was also instructed to refer the Veteran's claims file to the February 2013 VA examiner for an addendum medical opinion addressing the nature and etiology of the Veteran's back disability.  The Veteran's outstanding medical records have since been retrieved and associated with his claims file.  In addition, supplemental medical opinions were obtained, and collectively these opinions address the questions listed in the November 2013 remand directives.  As such, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's back disability, to include diagnoses of lumbosacral degenerative disc disease (DDD), thoracic spine arthritis and thoracic strain, did not manifest in service or one year thereafter, and the Veteran has not been shown to have a back disorder that is causally or etiologically related to military service.  


CONCLUSION OF LAW

The Veteran's back disability was not incurred in active service, nor may arthritis of the back be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a February 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2008 letter.  In addition, this letter provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  

Pursuant to the November 2013 remand, outstanding VA treatment records generated at the VA Medical Center (VAMC) in Brecksville, Ohio, and dated from February 2013 to October 2013, have since been obtained and scanned into the Virtual VA claims processing system.  In addition, in a November 2013 letter, the AMC asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information form for any non-VA healthcare provider who has provided treatment for his back condition, to include his chiropractor, Dr. Bell.  In response, the Veteran submitted copies of medical records issued by Dr. Bell, and dated from September 2004 to September 2006, all of which pertain to treatment provided for his back disability.  In a December 2013 statement, the Veteran stated that the records submitted were the only records maintained by Dr. Bell concerning his back.  He further requested that the AOJ decide his claim based on the available evidence provided, as he did not plan to complete the medical release form for any additional treatment providers.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining any outstanding service treatment records and post-service VA and private treatment records and the Veteran has not contended otherwise.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations relating to his claim in January 2010 and February 2013.  In November 2013, the Board remanded the Veteran's claim and specifically referred it to the February 2013 VA examiner for an addendum opinion addressing whether the Veteran's current back disability was incurred in service.  The examiner was specifically asked to discuss 1) whether the Veteran's reference to low back problems in November 2001, as well as his reports of ongoing back symptoms since service changed his (the examiner's) original opinion; and 2) whether the additional records from Dr. Bell changed his original opinion.  In January 2014, the same VA examiner who evaluated the Veteran in February 2013 issued another medical opinion addressing one of the questions listed in the November 2013 remand directives.  The Veteran's claims file was thereafter referred to a VA medical physician and officer, who in a separate medical opinion (also dated in January 2014) addressed both questions listed in the November 2013 remand directives.  The Board finds that collectively these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  They reflect that the physicians reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions address the questions listed in the November 2013 Board remand directives.  The Board acknowledges the February 2014 Informal Hearing Presentation, wherein the Veteran, through his representative contended that the RO did not comply with the Board's remand directives when it obtained an opinion from an AMC Medical Officer, rather than from the February 2013 VA examiner.  However, the Board finds that the RO did initially refer the claims file to the February 2013 VA examiner, and this examiner responded to only one of the questions listed in the November 2013 remand directive.  In order to comply with the remand directives in full and to ensure that there was a complete record upon which to decide the Veteran's claim, the RO then referred the claims file to another VA examiner who provided an independent medical opinion that included a complete and thorough response to the November 2013 remand questions.  Accordingly, the remand instructions pertaining to this issue were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran maintains his back disability was incurred during his period of active service.  During his hearing, the Veteran testified that he was assigned to work with, and around, hazardous materials in service.  According to the Veteran, he was moving a drum of oil when he slipped and, in an attempt to catch himself before he fell, tweaked his back.  See May 2012 Hearing Transcript (T.), p. 20.  The Veteran asserts that his current back disability is related to this in-service occurrence.  

Turning to the service treatment records, the Board notes that the Veteran first presented at the military clinic with complaints of upper back pain in the left region of his spine in January 1995.  The Veteran claimed that he twisted his back while wrestling in the ninth grade, and had experienced occasional pain in the left lower thoracic region since this time.  After evaluating the Veteran, the treatment provider assessed him with having chronic thoracic pain that was probably secondary to a herniated nucleus pulposes.  He also instructed the Veteran to undergo an x-ray of his thoracic spine and return to the clinic in two weeks for follow-up care.  The Veteran was seen at the orthopedic clinic several weeks later, at which time he reported to experience recurrent and short-lasting episodes of mid-back pain, especially when performing certain activities such as heavy lifting, since twisting his back during a wrestling match prior to service.  However, according to the Veteran, his current episode of back pain began two months prior and had continued for a longer period of time than his previous episodes.  After evaluating the Veteran and reviewing the thoracic spine x-ray findings, the results of which were shown to be within normal limits, the treatment provider diagnosed the Veteran with having a back strain.  

During a following treatment visit at the physical therapy clinic in February 1995, the Veteran indicated that his symptoms began six months prior as a result of a twisting injury while he was lifting a drum of oil.  Upon physical examination of the Veteran, the treatment provider noted that the Veteran's posture and range of motion during flexion and extension were within normal limits.  

The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for, a back strain and subsequent examination reports dated in July 1995 and November 1998 were also clear for any complaints, signs, notations or treatment for back problems.  Although the Veteran noted to experience recurrent back pain in his November 2001 report of medical history pursuant to his separation from service, the clinical evaluation of his spine was shown to be normal at this examination.  However, in the November 2001 report of medical assessment, the Veteran noted to have some concerns regarding his low back problems, and he further indicated that he was uncertain as to whether he planned to seek VA disability benefits concerning his bilateral ankle, knee and low back problems.  

The Board acknowledges assertions made by the Veteran indicating that he injured his back prior to service.  However, at the July 1990 enlistment examination, the clinical evaluation of the Veteran's spine was shown to be normal, and he had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, there are no pre-service orthopedic evaluations or reports reflecting any evidence, signs, or findings of back problems associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any back problems in the Summary of Defects and Diagnoses section, and the Veteran was found to be qualified for enlistment.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing back disability prior to the commencement of his active service on July 1, 1991, the Board will resolve this doubt in favor of the Veteran and finds that a back disability did not pre-exist his period of service.  He is therefore presumed to have been in sound condition at entry to service in July 1991.  

With regard to in-service notations reflecting the Veteran's complaints of, and treatment for, his back strain, the Board finds that the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a back disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Service treatment records reflect an acute back strain on a few isolated occasions and subsequent healing of that strain; there was no actual clinical finding of a chronic lumbosacral and/or thoracic spine disability.  Thus, although the Veteran underwent episodes of back pain while on active duty service, the service treatment records do not indicate that he was diagnosed with a chronic back disability.  To the contrary, the evidence indicates that the back symptoms experienced during active duty service were of an acute and transitory nature.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a back disorder until several years after service.  In fact, the first post-service evidence of record pertaining to the Veteran's back condition are treatment records issued by the Veteran's chiropractor, Dr. Bell, and dated in September 2004, more than two years after the Veteran's separation from service.  These records reflect that the Veteran received periodic chiropractic treatment and care for his low back condition from September 2004 to September 2006, and further reflect diagnoses of a lumbar strain/sprain, low back pain, thoracic segmental dysfunction, acquired thoracic kyphosis and thoracic spine pain.  

The Veteran was afforded a VA examination in connection to his spine disability in January 2010, at which time he provided his medical history and reported that he strained his back in the 1990s, and was asymptomatic until his discharge from service in 2002.  According to the Veteran, he experiences pain, tenderness and soreness in his back, and occasionally uses a back brace provided to him by his chiropractor.  After evaluating the Veteran and reviewing an x-ray of his lumbar spine, the VA examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine and determined that this disability was not likely related to his strain in service, but more likely a natural occurring degenerative disk disease.  

The Veteran also submitted a number of treatment records issued by his private physician, Robert Naples, D.O., and dated from February 2008 to October 2008.  In a March 2010 letter, Dr. Naples noted that the Veteran had been a patient of his since 2008, and he had treated and evaluated him for a number of health-related issues, one of which was his low back pain.  According to Dr. Naples, the Veteran injured and strained his lower back in service and received very limited treatment for this injury.  With respect to the Veteran's current symptoms, Dr. Naples noted that the Veteran experiences pain in the lower back which radiates to his legs and upper back, is unable to lift anything over twenty pounds and has difficulty performing activities such as standing or bending for a significant period of time.  According to Dr. Naples, it is evident that the Veteran developed a lumbar strain in service, and "[i]t is reasonable to attribute the above conditions as service related."  

Pursuant to the January 2013 remand, the Veteran was afforded a VA orthopedic examination in February 2013, at which time he provided his medical history and described his current back symptoms, which included a constant aching pain across the lower back region that increases with activities such as lifting, hunching over and prolonged standing.  The VA examiner acknowledged the Veteran's in-service complaints of, and treatment for, a back strain and noted that since leaving the military the Veteran had worked as a generator repair technician, an occupation that required a great deal of heavy lifting, bending and climbing.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the diagnostic test results, the examiner diagnosed the Veteran with having lumbar spondylosis and foraminal stenosis; thoracic strain; and lumbosacral degenerative disc disease.  According to the examiner, it is less likely than not that the Veteran's current back disorders are due to his diagnosed muscular back strains during and prior to his military service, and more likely than not that these back disorders are due to his post-military occupational history.  The examiner based his conclusion on the understanding that the Veteran's in-service thoracic back condition was a muscular strain that would have been expected to resolve within a couple of months.  The examiner further reasoned that the Veteran began developing progressive symptoms in his lower back starting in 2002, after he left service and began performing heavy physical work at his current position.  

In a VA addendum opinion dated in January 2014, the same VA examiner who evaluated the Veteran in February 2013, acknowledged the November 2001 medical history report and report of medical assessment, both of which reflected the Veteran's reported history of, and concerns regarding, his lower back problems.  However, according to the examiner, these notations cannot be taken to represent any specific new back diagnosis or condition, as the Veteran's self-reported complaints in November 2001, without accompanying medical evaluations at that time, "most likely represented the natural history of his back pain since his pre-service back injury."  

The examiner also noted that the Veteran performed a significant amount of heavy lifting, bending and climbing while working as a generator repair technician post service, and began developing progressive symptoms in his lower back starting in 2002, after he began this line of work.  According to the examiner, the Veteran was discharged from service in 2002, and almost immediately started his current line of physical labor type work, which would explain his reported complaints of continuing back symptoms until the present time.  He concluded that it was the Veteran's occupational history that led to the progression of his lumbar spondylosis, foraminal stenosis, lumbosacral degenerative disease, and thoracic spine arthritis, all of which were diagnosed in 2008 and 2013.  

In another supplemental opinion also dated in January 2014, a physician and medical officer at the AMC, reviewed the Veteran's claims file in full, to include the additional records issued by Dr. Bell, and still determined that the Veteran's back disorder was less likely than not caused or aggravated by his time in service.  Based on her review of the clinical files, as well as her understanding of the medical literature as it currently stands, this examiner determined that the Veteran's back disorder was at least as likely as not "consistent with his normal aging process and his physical labor type work."  In her explanation, the physician supported and agreed with the February 2013 medical opinion and January 2014 medical addendum provided and the reasoning he relied upon in reaching this conclusion.  Namely, she agreed that the Veteran's in-service thoracic back condition was a muscular strain which was expected to resolve within a couple of months.  She further observed that the Veteran's newer diagnosis of thoracic arthritis was based on the more current diagnostic test results, as the prior diagnostic studies were normal for this finding.  In reaching this conclusion, the examiner referenced the August 2008 MRI findings [which were interpreted to show mild to moderate right foraminal stenosis at L4-5 disc level, and spondylosis without significant central canal or foraminal stenosis at L5-S1 level] and the April 2011 chest x-ray, the findings of which were clear for any degenerative changes.  According to the examiner, "minimal degenerative changes at the mid to lower dorsal level of the spine" were first detected in the February 2013 thoracic spine radiographs, eleven years following the Veteran's separation from service.  As such, "the delayed changes in the thoracic region were at least as likely as not consistent with [the Veteran's] normal and natural aging process" and "it is less likely than not that the condition within the thoracic region was proximately due to, aggravated by or caused by his time in military service."  

The examiner also reviewed the medical treatment records issued by Dr. Bell, and took note of the Veteran's examination findings, as well as the type of treatment he underwent and received for his back condition.  Based on her review of these records, she determined that the minimal objective clinical findings documented in these records were consistent with the Veteran's normal and natural aging process and his choice of civilian employment.  She further finds that in light of the time lapse between the Veteran's military service and his post-service treatment for back pain, these findings were less likely than not proximately due to or aggravated by his time in service.  

Finally, the examiner acknowledged the November 2001 medical history report and report of medical assessment, both of which documented the Veteran's self-reported history of back pain, as well as his concerns regarding his low back problems.  According to the examiner, the Veteran's November 2001 separation examination was silent for any complaints, signs and/or symptoms of a low back condition, and in his medical history report, the Veteran stilled marked to be in good health, despite his subjective statement of occasional pain in his lower back when lifting oil drums.  She also referenced the November 1998 medical examination report which was silent for any complaints, signs or symptoms of the Veteran's claimed back condition.  In reviewing the Veteran's service treatment records in full, the physician noted that the Veteran's discomfort was located in the thoracic region of his upper spine, with signs of tenderness at the T11 and T12 discs and thoracolumbar junction and no pain or discomfort at the lumbosacral junction.  Based on these observations, the physician determined that the Veteran's claimed back disorder was less likely than not incurred in, caused, or aggravated by his time in the military because the current claimed disorder lies at the lumbosacral junction rather than the thoracic region.  Furthermore, according to the examiner, the occasional discomfort experienced by the Veteran was an acute and transient response to activity, and less likely than not the cause or aggravation of his current claimed low back disorder.  She further noted that after the 1995 in-service complaints of back pain, the Veteran's active duty medical file was silent for additional concerns of back pain.  As such, the Veteran's service treatment records were silent for any complaints of, or treatment for, back pain during his first four years of service, and during his last seven years of training.  In addition, no clinical findings were observed at his 2001 separation examinations.  In light of all the evidence discussed, the examiner concluded that it was less likely than not that the Veteran's back disorder was caused by, aggravated by, or proximately due to his time in service.  

In this case, the Veteran clearly has a current diagnosis of a back disorder, and his service treatment records reflect a number of in-service complaints of back problems, as well as several assessments of a back strain.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the March 2010 opinion to be insufficient to grant the Veteran's claim.  Although Dr. Naples related the Veteran's current back disorder to service, this opinion is entitled to little probative weight, as the physician based his opinion on an incomplete review and assessment of the evidence of record.  First, Dr. Naples did not address certain post-service occupational factors which may have contributed to the Veteran's current condition.  The Veteran has worked as a generator repair technician since his discharge from service, and has described his occupational duties as requiring a significant amount of heavy lifting, bending and climbing.  According to the Veteran, he began developing progressive back symptoms in his lower back since he started his current job in 2002.  These post-service factors were neither acknowledged nor discussed in the March 2010 opinion.  In addition, Dr. Naples did not have an opportunity to review the Veteran's claims file in its entirety, and therefore did not address the fact that the Veteran's service treatment records both prior to, and subsequent to his in-service complaints of back pain in 1995, are silent for any clinical findings of back problems.  Moreover, the March 2010 opinion did not address the years long evidentiary gap between the Veteran's military service and his first post-service complaints and diagnosis of back disorder.  Therefore, this opinion is of little probative value because it was not predicated on a complete factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake. (It is what an examiner learns from the claims file for use in forming the expert opinion that matters. When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)

The Board concludes that the February 2013 VA opinion, in conjunction with the January 2014 addendum opinions issued are adequate upon which to base a determination.  Indeed, the February 2013 VA examination report included a physical evaluation of the Veteran and a review of the Veteran's claims file.  In addition, both examiners based their opinions on an accurate background and the relevant historical facts, and offered a thorough rationale for the opinions reached that is fully supported by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  The February 2013 and January 2014 VA examiners both acknowledged in-service notations reflecting the Veteran's complaints and diagnoses of a back strain, and determined that these documented findings did not correlate with the current diagnoses of lumbar spondylosis and foraminal stenosis, thoracic spine arthritis, and lumbosacral degenerative disc disease.  According to the examiners, the Veteran's back disorders are more likely to be related to the normal aging process and his post-military occupational duties.  The examiner went on to acknowledge medical records issued by Dr. Bell documenting the Veteran's treatment for his back condition beginning in September 2004, and found that the clinical findings documented in these records were consistent with the Veteran's normal and natural aging process and his choice of employment.  She further determined that these clinical findings were less likely than not due to the Veteran's time in service in light of the time lapse since service.  In effect, both examiners acknowledged the Veteran's in-service treatment for, and diagnosis of a back strain, but determined this to be a muscular strain which would have been expected to resolve within a couple months.  Both examiners further acknowledged the Veteran's complaints of ongoing symptoms of back pain since service, but attributed this to the Veteran's post-service occupational duties rather than his military service.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinions of the February 2013 and January 2014 VA examiners more probative on the question of medical nexus with respect to any relationship between the Veteran's current back disorder and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because his assertions are not supported by the contemporaneous record.  Indeed, the record discloses more than two years from the time the Veteran separated from active service and the first medical evidence of record indicating that he was experiencing symptoms of back pain in September 2004.  Furthermore, the Veteran has referenced his post-service military occupational duties as potential causative factor to his current back disorder.  As previously noted above, during the February 2013 VA examination, the Veteran stated that he developed progressive back symptoms in 2002, after he started working as a generator repair technician and was required to perform activities that entailed heavy lifting, bending and climbing.  Based on these assertions, and the evidence of record, both VA examiners related the Veteran's current back disorder to his post-service occupational duties, and both have attributed his complaints of ongoing symptoms to the simple fact that he started working at this position very soon after his separation from service.  The Board has weighed the Veteran's statements as to continuity of symptomatology against the clinical data that is silent for back problems for several years after service and the Veteran's assertions which suggest that his back symptoms are attributed to his post-service occupational duties.  Considering the overall evidence, including the 2013 and 2014 medical opinions, the evidence weighs against a finding that chronic back disability persisted since service.  Even assuming arguendo, that the Veteran's back symptoms have persisted since service, the weight of the evidence attributes the Veteran's continuing symptoms to his post-service occupational duties, to include the physical labor type of work he had to engage in almost immediately after his separation from service.

In addition, the Board finds that service connection on a presumptive basis is not warranted as the medical evidence fails to establish by x-ray that the Veteran had degenerative changes in his thoracic and lumbosacral spine within one year of his discharge from active service in February 2003.  

The Board acknowledges the Veteran's belief that his back disorder is related to service.  Although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such disorders.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection a back disability to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his back disability and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are clear for a chronic disease with an onset in service; there is a two year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record does not relate the Veteran's current back disability to service.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for the back disability is not warranted.  


ORDER

Entitlement to service connection for a back disability is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


